Title: From John Adams to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 8 October 1822
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My Dear old Friend by the dear old titular of Marquis of La Fayette for I know nothing of your Modern Titles in France
Quincy October 8th 1822

David Hinckley Esqr of Boston a Gentleman of ample Fortune & respectable Character is about to travel in France with his amiable Daughter for the benefit of his health and the Gratification of his curiosity and the improvement of their knowledge of the World. Are extremely desirous of paying their respects to their illustrious fellow Citizen one of the Heroes of the American Revolution and Celebrated throughout the World for his Gallantry patriotism and philanthropy and now retired to his Estate at La Grange in France. I ask leave to introduce him & his daughter to your kindness.
As this is not the Age of News I have none to communicate we have enough of the Republican friction in this country which I believed you in France call “le Frottement Republicain,” and I presume you have a plenty of the like blessings in France though your government is not yet altogeher “republicain” but you have elections and whenever they take place there must be Collisions and “tribulation ditat” Collisions polish & refine. We are all in a flurry & bustle about the next Presidential Election which however is not to take place in less than two or three years before which time I hope I shall be one of the elect precious in Heaven.
Liberty & Liberality both in Religion and Government make a slower Progress in the World than I ardently wish they may.
There is a book in France which I once read by the favor of Mr Jefferson but was obliged to return—which I earnestly wish to obtain it is a kind of Review or Summary of Dupuis Universal Religion I despair of ever obtaining it without your assistance which will oblige me very much.
I have the honor to be Your old & faithful Friend / & humble Servant
